NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30169

                Plaintiff-Appellee,             D.C. Nos.
                                                3:12-cr-00089-RRB-1
 v.                                             3:12-cr-00089-RRB

LAMAR JOSEPH FACINE,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                              Submitted June 8, 2022**
                                Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Lamar Joseph Facine was sentenced to 150 months in prison after pleading

guilty to various offenses, including possession of a firearm as a felon, assault on a

federal agent, and possession of cocaine. After serving 101 months of his sentence,

Facine moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court denied the motion, concluding that Facine failed to establish

extraordinary and compelling circumstances and remained a danger to the

community. Reviewing for abuse of discretion, see United States v. Aruda, 993 F.3d

797, 799 (9th Cir. 2021) (per curiam), we affirm.

      1. When considering a motion for compassionate release, a district court may

reduce a term of imprisonment “after considering the factors set forth in 18 U.S.C.

§ 3553(a), to the extent that they are applicable,” if it also concludes that

“extraordinary and compelling reasons warrant the reduction.” Id. at 800 (emphasis

removed). The district court did not abuse its discretion in concluding that Facine’s

exposure to COVID-19 while in custody did not warrant a sentence reduction. The

court considered the conditions of confinement, Facine’s treatment while in custody,

and the low rate of infection among inmates and staff members. The court observed

that Facine had “recovered from COVID-19,” and that any “symptoms related to

depression and anxiety can be treated within the institution.” These findings are not

clearly erroneous. See United States v. Keller, 2 F.4th 1278, 1281–84 (9th Cir.

2021).

      2.    After finding that Facine’s health circumstances did not present

“extraordinary or compelling reasons” that justified a sentence reduction, the district

court also concluded that his criminal history, conduct while on supervised release,

and the danger he posed to the community did not warrant a sentence reduction.


                                          2
These findings are supported by the record. Keller, 2 F.4th at 1284.

      AFFIRMED.




                                         3